FILED
                             NOT FOR PUBLICATION                            MAR 15 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN CARLOS ARREOLA and ANA                      No. 09-73940
MYRIAM ARREOLA,
                                                 Agency Nos. A098-463-010
              Petitioners,                                   A078-538-364

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.




                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                       **
                             Submitted March 9, 2010


Before: FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Juan Carlos Arreola and his wife Ana Maria Myrian Arreola, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’

denial of their third motion to reopen removal proceedings to apply for asylum and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
related relief. The BIA found that petitioners’ motion was untimely, and

numerically barred, but noted that the limits did not apply to asylum applications

based on changed country conditions.

      Petitioners’ sole contention on appeal is that the BIA erred in denying their

third motion to reopen because petitioners presented evidence of a well-founded

fear of future persecution based on their membership in a social group comprised

of “family members of a Mexican police officer who had been attacked and whose

identity was known to his narco-criminal attackers.”    Petitioners failed to

establish that they qualify as a cognizable social group, and therefore did not

demonstrate prima facie eligibility for the asylum, and related relief requested by

petitioners. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                          2                                       09-73940